UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7799


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY RASHAAD NEAL, a/k/a Neck Bone,

                Defendant - Appellant.



                             No. 15-6201


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY RASHAAD NEAL, a/k/a “Neck Bone,”

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:06-cr-00042-RBS-JEB-5)


Submitted:   July 28, 2015                 Decided:   August 11, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Corey Rashaad Neal, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In    No.    14-7799,      federal    inmate       Corey       Neal    appeals   the

district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012)

motion    for    reduction      of    sentence,    in       which    Neal    sought   the

benefit of Amendment 782 of the U.S. Sentencing Guidelines.                           The

record discloses that Neal was held accountable for a marijuana

equivalency of 274,520.9065 kg., * for a base offense level of 38.

See U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (2005).                           Two

levels    were   added    for    possession       of    a    dangerous      weapon,   and

three levels were subtracted for acceptance of responsibility.

Neal’s    resulting      total       offense   level        was     37,    his   criminal

history category was III, and his Guidelines range was 262-327

months.    Under Amendment 782, a defendant who is responsible for

a marijuana equivalency of 90,000 kg. or more is assigned base

offense level 38.          Therefore, because Neal’s Guidelines range

remains unchanged after Amendment 782, we affirm the district

court’s denial of the motion.              See 18 U.S.C. § 3582(c)(2); USSG

§ 1B1.10 cmt. n.1 (2014).

     In No. 15-6201, Neal appeals the district court’s order

denying his motion for preparation of unspecified transcripts at

government expense.          Our review of the record discloses that

     *  Neal was responsible for 4,863.9625 g. of cocaine,
13,677.405 g. of crack cocaine, and 14 g. of marijuana, for a
marijuana equivalency of 274,520.9065 kg.



                                           3
Neal    failed    to   demonstrate       a   particularized   need   for

transcripts.     We accordingly affirm the district court’s order.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.         Neal’s

motion for leave to proceed in forma pauperis is denied as moot.

We deny his motion for authorization to file brief and documents

in sealed case.

                                                               AFFIRMED




                                     4